—Order, Supreme Court, New York County (Joan Madden, J.), entered on or about June 11, 2002, which denied defendants-appellants’ motion for summary judgment dismissing the complaint for lack of a serious injury within the meaning of Insurance Law § 5102 (d), unanimously affirmed, without costs.
Whether plaintiff’s decedent suffered a serious injury is a factual issue raised by the decedent’s treating physician’s affirmation. The affirmation correlates the decedent’s claimed inability to engage in her customary daily activities 5V2 months after the accident to range of motion limitations found on his own physical examination and upon MRI reports describing bulging discs at C2-C3 through C6-C7 with cord impingement and central spinal stenosis appreciated as described in MRI reports (see Toure v Avis Rent A Car Sys., 98 NY2d 345, 350, 351-353, 353-355). Because of the evidence adduced by the first-hand observations of plaintiffs decedent’s treating physician, it does not avail defendants that the MRI reports are unsworn (see id. at 358; Ayzen v Melendez, 299 AD2d 381). *214Concur — Williams, P.J., Mazzarelli, Buckley, Friedman and Marlow, JJ.